DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-21 were previously pending in this application.  The amendment filed 21 December 2020 has been entered and the following has occurred: Claims 1, 2, 4, 6, 9-11, 13-17, & 20-21 have been amended.  Claims 18-19 have been cancelled.
Claims 1-17 & 20-21 remain pending in the application.
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-17), machine (claims 21), and manufacture (claims 20) which recite steps of:
determining a location based on receiving at least one localization signal receiver of the client device;
classifying the determined location as a high pathogen area;
detecting user interactions by detecting inputs;
determining a contact metric indicative of an amount of interaction, the contact metric based on duration of each of the user interactions and frequency of each of the user interactions;
determining a probability of pathogen transfer between the user and the client device by estimating a degree of user contamination and a degree of contamination based on determined location and the contact metric;
upon the determination of the probability of transfer of pathogens, determining whether the probability of transfer of pathogens exceeds to predetermined risk threshold;
when the probability of threshold exceeds the predetermined risk threshold, locking functionality from the user; and
when the probability of transfer of pathogens does not exceed the predetermined risk threshold, providing a warning to the user;
execute instructions when the probability of transfer of pathogens exceeds the predetermined threshold.

These steps of determining a location of a user or user device, determining the probability of transfer of pathogens, detecting user interactions, and performing an action in response to a certain level of probability of transfer of pathogens, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing activity by performing the aforementioned method and using the determined location/user interactions to organize human activity and pathogen transfer accordingly, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors, i.e. interactions within the high pathogen area or with the client device(s), are effectively managed by the system and program through resulting alerts or controlling of the device(s), depending on the user’s behaviors and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  The user’s behavior is being managed or monitored and subsequently altered or influenced by alerts or affecting control of the device(s), and these alerts or controlling of the device(s) is directly based on the user’s behavior.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-17, reciting particular aspects of how the system detects user location, interactions, or issuing warnings/alerts may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
input sensors, localization signal receiver amount to mere instructions to apply an exception (such as recitation of a computer, a client device, a central processing unit, a memory, an alerting device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0081]-[0083], [0082], [0089], [0024], respectively see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of determining a location of the client device and detecting user interaction with the client device amounts to mere data gathering, recitation of using locational data and user interaction data to provide a warning to the user amounts to selecting a particular data source or type of data to be manipulated, recitation of classifying the determined location or issuing an alert amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as classifying the determined location as a high pathogen area, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4, 9, 11, 13, & 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 4, 9, 11, 13, & 15-17, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims  2, 4, 6, 9, 11, 13, & 16-17, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining and transmitting determined location of client device and user interaction data over a network; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); classifying a determined location as a high pathogen area, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing data such as location of client device, user interaction data, and which locations are considered high pathogen areas, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-18, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 4, 9, 11, 13, & 15, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 15-17, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 4, 9, 11, 13, & 15 , e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-17, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 






















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (U.S. Patent Publication No. 20180308339) in view of Almogy et al. (U.S. Patent Publication No. 20130318027), further in view of Marsden et al. (U.S. Patent Publication No. 20130187775).

Claim 1 –
Regarding Claim 1, Marra discloses a computer-implemented method, the method being performing in a system comprising a client device, the client device comprising a central processing unit, a memory, a location signal receiver, one or more input sensors, and an alerting device, the computer-implemented method comprising:
determining a location of the client device based on receiving at least one localization signal using the localization signal receiver of the client device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present;  Marra Par [0094] further presents the use of a set of sensors together with 
classifying the determined location of the client device as a high pathogen area (See Marra Par [0056]-[0058] which discloses the use of infrared sensors and See Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct cleaning actions, and See Marra Par [0105] which discloses in the event of the improper cleaning action occurring, declaring the location of the device and the device itself compromised in terms of cleanliness via a virtual representation of an infectious agent or bacterium);
detecting user interactions associated with the client device by using the one or more input sensors of the client device to detect inputs onto the client device (See Marra Par [0015] which discloses the use of contact sensors and movement sensors on the client device (constituting input sensors) to detect the amount of touches or interaction made by the medical professional on a given surface as well as the handling of devices that potentially cause infections; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes receiving a localization signal using a localization signal receiver of the client device to determine a location of the client device or medical professional);
determining a contact metric indicative of an amount of interaction associated with the client device, the contact metric based on duration of each of the user interactions on the client device and frequency of each of the user interactions on the client device (While it was discussed at the time of interview, it was not clear as to whether Marra discloses detecting user interactions associated with a client device, please See Marra Par [0118]-[0120] & [0161] which discloses considering a certain frequency of actions performed by the medical professional in a determined hospital environment specifically with reference to touches performed by the medical professional on certain medical objects or the medical device and would therefore also be able to determine duration (because each instance is monitored, there inherently has to be a duration that each instance occurs) and the frequency of the user interactions and using these amounts as a contact or interaction metric; See Marsden Par [0059] for more information on the specification of user activity level including a passage of time or the number of times a surface has been touched if the cited portions of Marra do not read well enough on duration and frequency of user interaction, therefore still showing that this limitation would not be allowable over the art); 
Marra does not explicitly disclose
determining a probability of pathogen transfer between the user and the client device by estimating a degree of user contamination and a degree of device contamination based on the determined location and the contact metric;
upon the determination of the probability of transfer of pathogens, determining whether the probability of transfer of pathogens exceeds a predetermined risk threshold;
when the probability of transfer of pathogens does not exceed the predetermined risk threshold providing a warning to the user using the alerting device;

Marra Par [0163] discloses the present invention tracking the movement of a medical professional or object and whether the entity has touched or interacted any surfaces that may be contaminated or potentiate the occurrence of contamination on other devices, however, Marra is not explicit on the potentiation of the occurrence of contamination being a probability of pathogen transfer.  Furthermore, 

Almogy Par [0012], Par [0021]-[0022], & Par [0180] discloses the use of probability metrics for determining the degree of transfer or spread of infectious agents between varying entities and environments.  The method of Almogy is directly related to the method of Marra because both methods share limitations and capabilities, namely, they are both directed to systems for tracking and managing infectious agents using location and activity data of users and/or user devices.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create a computer-implemented method that performs an action, such as locking the client device or issuing an alert, to a user based on probability metrics for determining the transfer or spread of infectious agents between varying entities and environments.  One of ordinary sill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create such a computer-implemented method because by predicting the transmission of the infectious agents using probability metrics, there can be a greater accuracy of when the infectious agent actually spreads and, consequently, a greater accuracy of when to issue alerts and warnings of such transmission events occurring (See Almogy Par [0180]).

After the combination of the disclosures of Marra and Almogy, the system would still lack the following limitations:
when the probability of transfer of pathogens exceeds the predetermined risk threshold, locking the client device, and
wherein the central processing unit of the client device is configured to execute instructions stored in the memory of the client device to lock the client device when the probability of transfer of pathogens exceeds the predetermined risk threshold.

While Marra and Almogy explicitly disclose issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”)) level/occurrence of contamination, as discussed above, the capabilities of specifically locking the client device when the probability of transfer of pathogens exceeds a predetermined risk threshold are not found.

However, Marsden discloses a computer-implemented method that when the probability of transfer of pathogens specifically exceeds the predetermined risk threshold, the central processing unit of the client device is configured to execute instructions stored in the memory of the client device, to lock the client device (See Marsden Par [0055]-[0065] which discloses the system determining whether or not a contamination level exceeds a specified threshold, and if so, the process issues an alert that can take many forms such as visual indicator displayed on the visual output, an audible alert, a haptic alert or data that is sent via communication interface to external monitoring devices or software.  Furthermore, after issuing an alert, the system can decide whether or not cleaning has taken place and may temporarily disable the screen (such as pausing or suspending operation of the device) via CPU functionalities until a cleaning action has occurred and is considered adequate, which effectively reads on the disabling function of locking a screen in response to a pathogen risk threshold being exceeded).  The disclosure of Marsden is directly applicable to the disclosures of Marra and Almogy because all of the disclosures share limitations and capabilities, namely, they are all directed towards monitoring and preventing hospital acquired infections or pathogens via patient or object monitoring computing capabilities.


Claim 2 –
Regarding Claim 2, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the detected user interactions with the client device is the user taking out the client device (See Marra Par [0062] which discloses it being commonplace in the state of the art to associate identification tags with equipment in order to assess when such equipment has been touched, however, if such tags are not present on the equipment or the user is not using identification, it will not be possible to detect when they have been touched and thus Marra also discloses in Par [0063] since the tracking is obtained from the infrared sensors and the heat associated with the human body or by a determined piece of equipment).

Claim 3 –
Regarding Claim 3
the warning requests the user to stop using the client device in the high pathogen area (See Marra Par [0113] which discloses if a cleaning action should have taken place, but failed to do so, an indication or alert of an infectious agent or bacteria in his or her visual field via augmented reality will cause the user to be aware of the failure, stop the current activity, and clean his or her hands).

Claim 4 –
Regarding Claim 4, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra discloses a computer-implemented method, further comprising:
detecting the use of the client device and upon the detection that the client device has been used, providing a second warning to the user using the alerting device (See Marra Par [0062] which discloses it being commonplace in the state of the art to associate identification tags with equipment in order to assess when such equipment has been touched, however, if such tags are not present on the equipment or the user is not using identification, it will not be possible to detect when they have been touched and thus Marra also discloses in Par [0063] since the tracking is obtained from the infrared sensors and the heat associated with the human body or by a determined piece of equipment. See Marra Par [0113] which discloses if a cleaning action should have taken place, but failed to do so, an indication of an infectious agent or bacteria in his or her visual field via augmented reality will cause the user to be aware of the failure, stop the current activity, and clean his or her hands).

Claim 5 –
Regarding Claim 5, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 4 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the second warning requests user to decontaminate the client device and sanitize hands (See Marra Par [0113] which discloses if a cleaning action should have taken place, but failed to 

Claim 6 –
Regarding Claim 6, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra discloses a computer-implemented method, further comprising:
detecting when the client device departed the high pathogen area and, upon detection that the client device departed the high pathogen area, providing a third warning to the user using the alerting device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes receiving a localization signal using a localization signal receiver of the client device to determine a location of the client device or medical professional; See Marra Par [0128] which discloses once the doctor has left without having washed hands or sanitizing the device (constituting a high pathogen area) the doctor is notified or alerted to their indications of non-compliance; ).

Claim 7 –
Regarding Claim 7
the third warning requests the user to decontaminate the client device and sanitize hands (See Marra Par [0113] which discloses if a cleaning action should have taken place, but failed to do so, an indication or alert of an infectious agent or bacteria in his or her visual field via augmented reality will cause the user to be aware of the failure, stop the current activity, and clean his or her hands or clean the device that was handled).

Claim 8 –
Regarding Claim 8, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 6 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the third warning requests the user to stop using the client device until it has been decontaminated (See Marra Par [0113] which discloses if a cleaning action should have taken place, but failed to do so, an indication or alert of an infectious agent or bacteria in his or her visual field via augmented reality will cause the user to be aware of the failure, stop the current activity, and clean his or her hands).

Claim 9 –
Regarding Claim 9, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra discloses a computer-implemented method, further comprising:
detecting when the client device entered infection sensitive area and, upon detection that the client device entered infection sensitive area and took out the client device, providing a fourth warning to the user using the alerting device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital 

Claim 10 –
Regarding Claim 10, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 9 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the fourth warning requests the user to stop using the client device until the client device has been decontaminated and the user’s hands have been sanitized (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present; See Marra Par [0128] which discloses once the doctor has left without having washed hands or sanitizing the device (constituting a high pathogen area) the doctor is notified or alerted to their indications of non-compliance)).

Claim 11 –
Regarding Claim 11, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra discloses a computer-implemented method, further comprising:
detecting when the client device entered infection sensitive area and, upon detection that the client device entered infection sensitive area and used the client device, providing a fifth warning to the user using the alerting device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes receiving a localization signal using a localization signal receiver of the client device to determine a location of the client device or medical professional; See Marra Par [0128] which discloses once the doctor has left or entered an area without having washed hands or sanitizing the device (constituting a high pathogen area) the doctor is notified or alerted to their indications of non-compliance).

Claim 12 –
Regarding Claim 12, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 11 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the fifth warning informs the user that the infection sensitive area may have been contaminated by the client device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors and See Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct cleaning actions, and See Marra Par [0105] which discloses in the event of the improper cleaning action occurring, declaring the location of the device and the device itself compromised in terms of cleanliness via a virtual representation of an infectious agent or bacterium).

Claim 13 –
Regarding Claim 13, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra discloses a computer-implemented method, further comprising:
detecting when the client device entered infection sensitive area and, upon detection that the client device entered the infection sensitive area and actively used the client device, providing a sixth warning to the user using the alerting device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes receiving a localization signal using a localization signal receiver of the client device to determine a location of the client device or medical professional; See Marra Par [0128] which discloses once the doctor has left or entered an area without having washed hands or sanitizing the device (constituting a high pathogen area) the doctor is notified or alerted to their indications of non-compliance),

Claim 14 –
Regarding Claim 14, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 13 in its entirety.  Marra further discloses a computer-implemented method, wherein:
the sixth warning informs the user that the user may have been contaminated by the client device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors and See Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct 

Claim 15 –
Regarding Claim 15, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra does not explicitly disclose a computer-implemented method, wherein:
detecting user interactions with the client device is performed using an input characterizer and action accumulator.

Marra does disclose the detection of user interaction with the client device, but does not specifically disclose the detection of user interaction with the client device using an input characterizer and action accumulator (in light of Applicant’s specification, an input characterizer constitutes some module that transmits input actions, either automatically or manually, into the system’s memory, where they are stored in the action accumulator))

Almogy discloses the indication of activity level based on the use of an input characterizer and action accumulator (See Almogy Par [0160] which discloses the general course movement information, GPS, velocimeter, sound, Wi-Fi connections, user inputs, subject feeling, body temperature, etc. stored as “an activity pattern” for each user in the system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a computer-implemented method for detecting user interaction, as disclosed by Marra, specifically by means of an input characterizer and action accumulator, as disclosed by Almogy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create such a computer-implemented method in order to create activity profiles 

Claim 16 –
Regarding Claim 16, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Marra and Almogy further discloses a computer-implemented method, wherein:
the probability of transfer of pathogens between the user and the client device is based on a probability of transfer of pathogens between the user and the environment.

Marra Par [0113] discloses issuing an indication or alert of an infectious agent or bacteria in his or her visual field via augmented reality if there is a perceived risk of transfer of pathogens between the user, the client device, and the environment, but does not specifically disclose the use of probability metrics to determine when to issue the indication or alert.

Almogy Par [0012] & Par [0180] discloses the use of probability metrics for determining the transfer or spread of infectious agents between varying entities and environments.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create a computer-implemented method that provides a warning to a user based on probability metrics for determining the transfer or spread of infectious agents between varying entities and environments.  One of ordinary sill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create such a computer-implemented method because by predicting the transmission of the infectious agents using probability metrics, there can be a greater accuracy of when the infectious agent actually 

Claim 17 –
Regarding Claim 17, Marra, Almogy, and Marsden disclose the computer-implemented method of Claim 1 in its entirety.  Almogy further discloses a computer-implemented method, wherein:
the probability of transfer of pathogens is determined by a pathogen transfer estimator (In light of applicant’s specification, a pathogen transfer estimator uses location tracking and history information for estimating pathogen transfer probability; See Almogy Par [0019]-[0020] which discloses the use of a pathogen transfer estimator or combining varying parameters such as location tracking, clinical symptoms, and activity information to determine the probability of infectious agents being spread).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Marra and Almogy as previously disclosed, to create a computer-implemented method that computers probability of transfer based on a pathogen transfer estimator, as further disclosed by Almogy.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Marra and Almogy in such a manner, to track certain parameters that are directly relevant to the probability of spreading or transmitting infectious agents and using those parameters to calculate said probability of spread/transfer (See Almogy Par [0019]-[0020]).

Claim 20 –
Regarding Claim 20, Marra discloses a non-transitory, computer-readable medium embodying a set of computer-executable instructions which, when executed in connection with a client device 
determine a location of the client device based on receiving at least one localization signal using the localization signal receiver of the client device (See Marra Par [0056]-[0058] which discloses the use of infrared sensors scattered across the hospital environment so that the whole area of the environment can be captured by the heat detection zone to identify moment of a person or object within the environment and for determining the area that the person or object is present;  Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes receiving a localization signal using a localization signal receiver of the client device to determine a location of the client device or medical professional);
classify the determined location of the client device as a high pathogen area (See Marra Par [0056]-[0058] which discloses the use of infrared sensors and See Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct cleaning actions, and See Marra Par [0105] which discloses in the event of the improper cleaning action occurring, declaring the location of the device and the device itself compromised in terms of cleanliness via a virtual representation of an infectious agent or bacterium);
detect user interactions associated with the client device by using the one or more input sensors of the client device to detect inputs onto the client device (See Marra Par [0015] which discloses the use of contact sensors and movement sensors on the client device (constituting input sensors) to detect the amount of touches or interaction made by the medical professional on a given surface as well as the handling of devices that potentially cause infections; Marra Par [0094] further presents the use of a set of sensors together with 
determine a contact metric indicative of an amount of interaction associated with the client device, the contact metric based on duration of each of the user interactions on the client device and frequency of each of the user interactions on the client device (See Marra Par [0118]-[0120] & [0161] which discloses considering a certain frequency of actions performed by the medical professional in a determined hospital environment specifically with reference to touches performed by the medical professional on certain medical objects or the medical device and would therefore also be able to determine duration (because each instance is monitored, there inherently has to be a duration that each instance occurs) and the frequency of the user interactions; See Marsden Par [0059] for more information on the specification of user activity level including a passage of time or the number of times a surface has been touched if the cited portions of Marra do not read well enough on duration and frequency of user interaction);
Marra does not explicitly disclose:
determining a probability of pathogen transfer between the user and the client device by estimating a degree of user contamination and a degree of device contamination based on the determined location and the contact metric;
upon the determination of the probability of transfer of pathogens, determining whether the probability of transfer of pathogens exceeds a predetermined risk threshold
when the probability of transfer of pathogens does not exceed the predetermined risk threshold providing a warning to the user using the alerting device;

Marra Par [0163] discloses the present invention tracking the movement of a medical professional or object and whether the entity has touched or interacted any surfaces that may be contaminated or potentiate the occurrence of contamination on other devices, however, Marra is not explicit on the potentiation of the occurrence of contamination being a probability of pathogen transfer.  Furthermore, Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct cleaning actions, and See Marra Par [0105] which discloses in the event of the improper cleaning action occurring, declaring the location of the device and the device itself compromised in terms of cleanliness via a virtual representation of an infectious agent or bacterium, therefore constituting issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”) level/occurrence of contamination.

Almogy Par [0012], Par [0021]-[0022], & Par [0180] discloses the use of probability metrics for determining the degree of transfer or spread of infectious agents between varying entities and environments.  The method of Almogy is directly related to the method of Marra because both methods share limitations and capabilities, namely, they are both directed to systems for tracking and managing infectious agents using location and activity data of users and/or user devices.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create a computer-implemented method that performs an action, such as locking the client device or issuing an alert, to a user based on probability metrics for determining the transfer or spread of infectious agents between varying entities and environments.  One of ordinary sill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create such a computer-implemented 

After the combination of the disclosures of Marra and Almogy, the system would still lack the following limitations:
when the probability of transfer of pathogens exceeds the predetermined risk threshold, locking the client device, and
wherein the central processing unit of the client device is configured to execute instructions stored in the memory of the client device to lock the client device when the probability of transfer of pathogens exceeds the predetermined risk threshold.

While Marra and Almogy explicitly disclose issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”) level/occurrence of contamination, as discussed above, the capabilities of specifically locking the client device when the probability of transfer of pathogens exceeds a predetermined risk threshold are not found.

However, Marsden discloses a computer-implemented method that when the probability of transfer of pathogens specifically exceeds the predetermined risk threshold, the central processing unit of the client device is configured to execute instructions stored in the memory of the client device, to lock the client device (See Marsden Par [0055]-[0065] which discloses the system determining whether or not a contamination level exceeds a specified threshold, and if so, the process issues an alert that can take many forms such as visual indicator displayed on the visual output, an audible alert, a haptic alert or data that is sent via communication interface to external monitoring devices or software.  Furthermore, after issuing an alert, the system can decide whether or not cleaning has taken place and may temporarily 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marra in view of Almogy that teaches issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”) level/occurrence of contamination to further include the functionality of locking a mobile user device in response to exceeding a pathogen transfer threshold, as disclosed in Marsden.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of Marra in view of Almogy with the functionality of locking a mobile user device in response to exceeding a pathogen transfer threshold, as disclosed in Marsden, to ensure adequate disinfection and cleaning of the device/user’s hands occurs before further handling of the mobile user device, as well as, possibly disabling the screen for wiping capabilities, to minimize the interference or accidental manipulation of liquid on capacitive touch sensors (See Marsden Par [0055]-[0065].


Claim 21 –
Regarding Claim 21, Marra discloses a system comprising a client device, the client device comprising a central processing unit, an alerting device, a location signal receiver, one or more input sensors, and a memory, the memory storing a set of computer-readable instructions causing the client device to:
determine a location of the client device based on receiving at least one localization signal using the localization signal receiver of the client device (See Marra Par [0056]-[0058] which 
classify the determined location of the client device as a high pathogen area (See Marra Par [0056]-[0058] which discloses the use of infrared sensors and See Marra Par [0100]-[0101] which discloses the infrared and actuation sensors detecting correct cleaning actions, and See Marra Par [0105] which discloses in the event of the improper cleaning action occurring, declaring the location of the device and the device itself compromised in terms of cleanliness via a virtual representation of an infectious agent or bacterium);
detect user interactions associated with the client device by using the one or more input sensors of the client device to detect inputs onto the client device (See Marra Par [0015] which discloses the use of contact sensors and movement sensors on the client device (constituting input sensors) to detect the amount of touches or interaction made by the medical professional on a given surface as well as the handling of devices that potentially cause infections; Marra Par [0094] further presents the use of a set of sensors together with the wearable device to monitor and encourage the practices of cleaning one’s hands in a hospital environment; See Marra Par [0110]-[0113] which specifically discloses the device receiving displacement data of the medical professional or item and determining violation of a cleaning moment based on received displacement data via infrared sensor, which constitutes 
determine a contact metric indicative of an amount of interaction associated with the client device, the contact metric based on duration of each of the user interactions on the client device and frequency of each of the user interactions on the client device (See Marra Par [0118]-[0120] & [0161] which discloses considering a certain frequency of actions performed by the medical professional in a determined hospital environment specifically with reference to touches performed by the medical professional on certain medical objects or the medical device and would therefore also be able to determine duration (because each instance is monitored, there inherently has to be a duration that each instance occurs) and the frequency of the user interactions; See Marsden Par [0059] for more information on the specification of user activity level including a passage of time or the number of times a surface has been touched if the cited portions of Marra do not read well enough on duration and frequency of user interaction);
Marra does not explicitly disclose:
determining a probability of pathogen transfer between the user and the client device by estimating a degree of user contamination and a degree of device contamination based on the determined location and the contact metric;
upon the determination of the probability of transfer of pathogens, determining whether the probability of transfer of pathogens exceeds a predetermined risk threshold;
when the probability of transfer of pathogens does not exceed the predetermined risk threshold providing a warning to the user using the alerting device;

Marra Par [0163] discloses the present invention tracking the movement of a medical professional or object and whether the entity has touched or interacted any surfaces that may be contaminated or 

Almogy Par [0012], Par [0021]-[0022], & Par [0180] discloses the use of probability metrics for determining the degree of transfer or spread of infectious agents between varying entities and environments.  The method of Almogy is directly related to the method of Marra because both methods share limitations and capabilities, namely, they are both directed to systems for tracking and managing infectious agents using location and activity data of users and/or user devices.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create a computer-implemented method that performs an action, such as locking the client device or issuing an alert, to a user based on probability metrics for determining the transfer or spread of infectious agents between varying entities and environments.  One of ordinary sill in the art before the effective filing date of the claimed invention would have been motivated to combine the two disclosures to create such a computer-implemented method because by predicting the transmission of the infectious agents using probability metrics, there can be a greater accuracy of when the infectious agent actually spreads and, consequently, a greater accuracy of when to issue alerts and warnings of such transmission events occurring (See Almogy Par [0180]).


when the probability of transfer of pathogens exceeds the predetermined risk threshold, locking the client device, and
wherein the central processing unit of the client device is configured to execute instructions stored in the memory of the client device to lock the client device when the probability of transfer of pathogens exceeds the predetermined risk threshold.

While Marra and Almogy explicitly disclose issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”) level/occurrence of contamination, as discussed above, the capabilities of specifically locking the client device when the probability of transfer of pathogens exceeds a predetermined risk threshold are not found.

However, Marsden discloses a computer-implemented method that when the probability of transfer of pathogens specifically exceeds the predetermined risk threshold, the central processing unit of the client device is configured to execute instructions stored in the memory of the client device, to lock the client device (See Marsden Par [0055]-[0065] which discloses the system determining whether or not a contamination level exceeds a specified threshold, and if so, the process issues an alert that can take many forms such as visual indicator displayed on the visual output, an audible alert, a haptic alert or data that is sent via communication interface to external monitoring devices or software.  Furthermore, after issuing an alert, the system can decide whether or not cleaning has taken place and may temporarily disable the screen (such as pausing or suspending operation of the device) via CPU functionalities until a cleaning action has occurred and is considered adequate, which effectively reads on the disabling function of locking a screen in response to a pathogen risk threshold being exceeded).  The disclosure of Marsden is directly applicable to the disclosures of Marra and Almogy because all of the disclosures share 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marra in view of Almogy that teaches issuing some kind of action in response to potentiating a heightened (yet possibly not “excessive”) or dangerous (“excessive”) level/occurrence of contamination to further include the functionality of locking a mobile user device in response to exceeding a pathogen transfer threshold, as disclosed in Marsden.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of Marra in view of Almogy with the functionality of locking a mobile user device in response to exceeding a pathogen transfer threshold, as disclosed in Marsden, to ensure adequate disinfection and cleaning of the device/user’s hands occurs before further handling of the mobile user device, as well as, possibly disabling the screen for wiping capabilities, to minimize the interference or accidental manipulation of liquid on capacitive touch sensors (See Marsden Par [0055]-[0065]).













Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Regarding Claim Objections, Applicant argues on pp. 8 of Arguments/Remarks that the newly amended claims have cured the informalities in Claims 1, 10, 16, 20, & 21 that were presented in the previous office action.  Examiner finds Applicant’s arguments on this matter to be persuasive.  Accordingly, the objections to Claims 1, 10, 16, 20, & 21 have been withdrawn.
Regarding 35 U.S.C. 101 rejections, Applicant argues on pp. 8-9 of Arguments/Remarks that the 35 U.S.C. 101 rejections of Claims 1-17 & 20-21 overcome the 35 U.S.C. 101 rejections issued in the previous office action.  More specifically, Applicant declares that the newly presented amendments to the independent claims integrate the alleged abstract idea into a practical application and further provide an inventive concept to the amended claims.  Examiner respectfully disagrees with Applicant’s arguments on this matter.  The newly added limitations to the independent claims do represent additional limitations that further specify the invention, however, these limitations do not necessarily amount to a practical application.  The newly added limitations discuss the implementations of a threshold for the use of monitoring a user’s interactions with a mobile medical device and if the threshold is not exceeded, providing a warning to the user via an alerting module or device, and further, if the threshold is exceeded, locking the device via central processing unit.  While obviously the newly amended limitations contain computer or computer-related technology, these limitations still amount to simply applying or performing the abstract idea on a computer or computer-related, technological environment.  Further, the performance of the abstract idea on a computer or computer-related, technological environment does not represent a specific benefit or improvement to said computer or computer-related technological environment.  Accordingly, the limitations do not amount to a practical application.  The use of thresholds in the prior art further represents well-understood, routine, and conventional activity by current operating systems of both computer and mobile devices (See Applicant’s specification Par [0095] & Par [0098]) and MPEP 2106.05 which describes well-understood, routine, conventional activity surrounding the Claims 1-17 & 20-21 are maintained.
Regarding 35 U.S.C. 102/103 rejections, Applicant argues on pp. 10-11 of Arguments/Remarks, that the newly amended limitations of locking the client device in response to exceeding a pathogen-transfer probability threshold overcome the previously cited portions of Marra, and Almogy would not cure the deficiencies of Marra, therefore indicating that claims 1, 20, & 21 and dependent claims 2-17, which are dependent from purportedly allowable independent claims, are all allowable.  Examiner finds Applicant’s arguments on this matter to be persuasive.  Therefore, the rejection of the previous office action has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made over Marra, in view of Almogy, further in view of Marsden, and has been presented in this office action, as necessitated by Applicant’s amendment to the claims.  Therefore, Claims 1-17 & 20-21 remain rejected under 35 U.S.C. 103 over Marra et al., in view of Almogy et al., further in view of Marsden et al. and do not reflect content that is allowable over the prior art.
Regarding 35 U.S.C. 102/103 rejections, Applicant argues on pp. 11 of Arguments/Remarks that, as discussed in the interview, Applicant submits that neither Marra nor Almogy disclose specifically detecting user interactions associated with the client device and determining a contact metric indicative of an amount of interaction associated with the contact metric, the contact metric based on duration of each of the user interactions on the client device and frequency of each of the user interactions with the client device.  While it was discussed at the time of interview, that it was not clear as to whether Marra discloses detecting user interactions associated with a client device, please See Marra Par [0118]-[0120] & [0161] which discloses considering a certain frequency of actions performed by the medical professional in a determined hospital environment specifically with reference to touches performed by the medical professional on certain medical objects or the medical device and would therefore also be able to 


















Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is (571)270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/09/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626